Citation Nr: 1327222	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  12-08 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for adjustment disorder with anxiety and depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for adjustment disorder with anxiety depression and established service connection for the purpose of establishing eligibility to mental treatment.  In May 2011, the Veteran submitted a notice of disagreement with the denial of service connection.  He subsequently perfected his appeal in March 2012.  The Veteran has requested that his case be transferred to the jurisdiction of the VA RO in Columbia, South Carolina.

The appeal is REMANDED to the Columbia RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

On his March 2012 VA Form 9, the Veteran requested a video conference hearing before a Veterans Law Judge at the Roanoke RO.  In April 2012, he indicated that he preferred a Central Office hearing in lieu of the requested video conference hearing.  However, in telephonic and written communications received in February 2013 and June 2013, the Veteran indicated that he was moving to South Carolina.  He requested that his claims file be permanently transferred to the Columbia, South Carolina RO and that he be scheduled for a video conference before the Board at that location in lieu of his requested Central Office hearing.  However, as the Veteran's claims file was located at the Board in anticipation of his Central Office hearing, it has not yet been transferred to the Columbia RO and a video conference has not yet been scheduled 




Due process concerns thus require that the case be remanded to the Columbia RO for the scheduling of a hearing before the Board.  See 38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2012).  The case is therefore remanded to the Columbia RO so that it may schedule a video conference hearing and send notice of the hearing to the Veteran and his representative.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2012).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a video conference hearing before a member of the Board at the Columbia RO.  See 38 C.F.R. § 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a video conference hearing before a member of the Board at the Columbia RO.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b).  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


